Title: From Thomas Jefferson to Peregrine Fitzhugh, 23 February 1798
From: Jefferson, Thomas
To: Fitzhugh, Peregrine


          
            Dear Sir
            Philadelphia Feb. 23. 1798.
          
          I have yet to acknolege your last favor which I recieved at Monticello, and therefore cannot now recur to the date. the perversion of the expressions of a former letter to you, which you mention to have been made in the newspapers, I had not till then heard of. yet the spirit of it was not new. I have been for some time used as the property of the newspapers, a fair mark for every man’s dirt. some too have indulged themselves in this exercise who would not have done it, had they known me otherwise than thro’ these impure and injurious channels. it is hard treatment, and for a singular kind of offence, that of having obtained by the labours of a life the indulgent opinions of a part of one’s fellow citizens. however these moral evils must be submitted to, like the physical scourges of tempest, fire &c.—we are waiting with great anxiety to hear from our envoys at Paris. but the very circumstance of silence speaks I think plain enough. if there were danger of war we should certainly hear from them. it is impossible, if that were the aspect of their negociations, that  they should not find or make occasion of putting us on our guard, & of warning us to prepare. I consider therefore their silence as a proof of peace. indeed I had before imagined that when France had thrown down the gauntlet to England, and was pointing all her energies to that object, her regard for the subsistence of her islands would keep her from cutting off our resources from them. I hope therefore we shall rub through the war, without engaging in it ourselves, and that when in a state of peace our legislature & executive will endeavor to provide peaceable means of obliging foreign nations to be just to us, and of making their injustice recoil on themselves. the advantages of our commerce to them may be made the engine for this purpose, provided we shall be willing to submit to occasional sacrifices, which will be nothing in comparison with the calamities of war. Congress has nothing of any importance before them, except the bill on foreign intercourse, & the proposition to arm our merchant vessels. these will be soon decided, and if we then get peaceable news from our envoys, I know of nothing which ought to prevent our immediate separation. it had been expected that we must have laid a land tax this session. however it is thought we can get along another year without it. some very disagreeable differences have taken place in Congress. they cannot fail to lessen the respect of the public for the general government, and to replace their state governments in a greater degree of comparative respectability. I do not think it for the interest of the general government itself, & still less of the Union at large, that the state governments should be so little respected as they have been. however I dare say that in time all these as well as their central government, like the planets revolving round their common Sun, acting & acted upon according to their respective weights & distances, will produce that beautiful equilibrium on which our constitution is founded, and which I believe it will exhibit to the world in a degree of perfection unexampled but in the planetary system itself. the enlightened statesman therefore will endeavor to preserve the weight & influence of every part, as too much given to any member of it would destroy the general equilibrium.the ensuing month will probably be the most eventful ever yet seen in Modern Europe. it may probably be the season preferred for the projected invasion of England. it is indeed a game of chances. the sea which divides the combatants gives to fortune as well as to valour it’s share of influence on the enterprize. but all the chances are not on one side. the subjugation of England would indeed be a general calamity: but, happily it is impossible. should it end in her being only republicanised, I know not on what principle a true republican of our country could lament it, whether he considers it as extending the blessings of a purer government to other portions of mankind,  or strengthening the cause of liberty in our own country by the influence of that example. I do not indeed wish to see any nation have a form of government forced on them: but if it is to be done, I should rejoice at it’s being a freer one.—permit me to place here the tribute of my regrets for the affecting loss lately sustained within your walls, and to add that of the esteem & respect with which I am Dear Sir
          Your friend & servt.
          
            Th: Jefferson
          
        